DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/17/2021 is acknowledged. It is noted that the newly-added claims 24-28 falls within the elected groups and are examined jointly.
Drawings
The Drawings filed 03/27/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/08/2020, 09/24/2019, 05/22/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 14, 15 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friend (WO-2015166066-A1).
	Claims 1, 5 and 7: Friend discloses an electrode comprising a transparent substrate, a first electrode, a second electrode, dielectric layer and a field polarization layer (claims 1-3, Figs 1a, 2a and 16a with accompanying text and pp 9, 18, 30).  Further, Friend discloses the first or second electrode being graphene or indium tin oxide (pp 5, claim 13).  Alternatively, it is noted that the disclosure of the second or first electrode being graphene or ITO meets the claimed field effect property since, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claims 2, 24 and 26-28: Friend discloses a positive charge field control (pp 17 and 18).
	Claims 3, 4, 6 and 25: Friend discloses the gold or silver connectors and external voltage features (pp 17, 18, 23 and Fig 2a and 3a with accompanying text).
	Claim 11: Friend discloses the features of SiO2, ZnO and Al2O3 insulating layers – thus meeting the claimed protection layers (pp 5, 6, 9, 20-22).
	Claim 14: Friend discloses the graphene layer having a thickness less than 20 nm (pp 5).
	Claim 15: Friend discloses the transparent substrate such as glass (pp 9).
Claim(s) 1-8, 11, 14, 15 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinzler (US-20100237336-A1).
	Claims 1, 5 and 7: Rinzler discloses a field effect transistor comprising a transparent substrate, first electrode, a dielectric layer and a field polarization layer (abs, ¶34, Figs 1, 5, 7 and 10 with accompanying text).  Further, Rinzler discloses the first or second electrode being a nanomaterial such as carbon nanotubes or graphene (¶43, 47).  Alternatively, it is noted that the disclosure of the second or first electrode being graphene meets the claimed field effect property since, if a prior art reference 
	Claims 2, 24, and 26-28: Rinzler discloses a positive charge field control (¶21, Figs 1, 5, 7 and 10 with accompanying text).
	Claims 3, 4, 6 and 25: Rinzler discloses the Pd connectors and external voltage features (¶3, 43, Fig 3 with accompanying text).
	Claim 8: Rinzler discloses the doped nanomaterial (¶43, 47).
	Claims 11: Rinzler discloses the feature insulating layers and/or protecting layers (¶20, 21, 23 and 34).
	Claim 14: Rinzler discloses the graphene layer having a thickness less than 1-9 nm based on the desired carbon nanotubes layer (¶45).
	Claim 15: Rinzler discloses the transparent substrate such as glass (¶28, Figs 1, 5, 7 and 10 with accompanying text).
Claim(s) 1, 2, 7, 11, 15, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suganuma "Fabrication of Transparent and Flexible Organic Field-Effect Transistors with Solution-Processed Graphene Source–Drain and Gate Electrodes." 2011 Appl. Phys. Express 4, article 021603.
	Claims 1 and 7: Suganuma discloses an electrode comprising a transparent polyimide substrate, a first reduced graphene oxide layer, a PVP layer (the dielectric layer), a PMMA layer (the protection layer), a P3HT layer (the field electric layer), and a second reduced graphene oxide layer (pp 3, Figs 1 with accompanying text). Alternatively, it is noted that the disclosure of the second or first electrode being graphene meets the claimed field effect property since, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claims 2, 24, and 26-28: Suganuma discloses a positive charge field control (pp 3).

	Claim 15: Suganuma discloses the transparent substrate such as PI (pp 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friend or Rinzler as applied to the claims above, and further in view of Lee (US-20140264282-A1).
	The disclosure(s) of Friend or Rinzler are relied upon as set forth above.
The Friend or Rinzler reference discloses the claimed invention but does not explicitly disclose the feature of the boron nitride and doped graphene components.  It is noted that the Friend or Rinzler reference discloses employing known dielectric and electrode materials and the claim(s) call(s) for boron nitride and doped graphene.  In an analogous art, the Lee reference discloses the features of a boron nitride component and the graphene doping level to gain the benefit of optimizing the dielectric and field effect control functionalities (¶ 36, 42, 50, 78, 96 and Figs 1, 2 and 13 with accompanying text).  One of ordinary skill in the art would have recognized that applying the known technique of Lee to the teachings of Friend or Rinzler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar electrode systems for the benefit gain of optimizing the dielectric and field effect control functionalities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee NPL discloses a bilayer graphene transistors with high On/Off ratio.
Choi discloses a controlled charge trapping with a MoS2 field effect layer, and BN dielectric layer and a graphene electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764